                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   ERICA CASTRO-RAMOS,                 Case No.: EDCV 18-2630-GW-SPx
                                         Hon. George H. Wu, Courtroom 9D
11                  Plaintiff,
12       vs.
                                         JUDGMENT GRANTING
13   KAISER PERMANENTE,                  DEFENDANTS’ MOTION FOR
     SOUTHERN CALIFORNIA
14   PERMANENTE MEDICAL                  SUMMARY JUDGMENT
     GROUP, DENNIS LAKE, TAMMY
15   BRESNAHAN, and DOES 1 through
     10, Inclusive,
16
                    Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                     1
                                  [PROPOSED] JUDGMENT GRANTING DEFENDANTS’
                                              MOTION FOR SUMMARY JUDGMENT
 1                               SUMMARY JUDGMENT
 2         Defendants Southern California Permanente Medical Group (erroneously
 3   sued as Kaiser Permanente), Dennis Lake, and Tammy Bresnahan’s motion for
 4   summary judgment was heard on February 3, 2020 before the Honorable George
 5   H. Wu, United States District Court Judge. The Court issued a tentative ruling,
 6   granting the motion, and took the matter under submission. On February 6, 2020
 7   the Court adopted the tentative ruling as final. A true and correct copy of the
 8   Court’s tentative ruling on Defendants’ motion, which was adopted as the final
 9   ruling, is attached hereto as Exhibit 1. The Court having considered the motion,
10   opposition, and reply, together with all evidence and other papers submitted by
11   the parties in connection with the motion, and having considered the issues and
12   oral argument presented by counsel for all parties, and having granted
13   Defendants’ motion for summary judgment in its entirety:
14

15         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
16   Summary Judgment be entered in favor of Defendants Kaiser Permanente,
17   Southern California Permanente Medical Group, Dennis Lake, and Tammy
18   Bresnahan against Plaintiff Erica Castro-Ramos. All causes of action asserted by
19   Plaintiff Erica Castro-Ramos against Kaiser Permanente, Southern California
20   Permanente Medical Group, Dennis Lake, and Tammy Bresnahan are dismissed
21   with prejudice.
22         Further as prevailing parties pursuant to Fed. R. Civ. Pro. 54(d) and Local
23   Rule 54, Defendants are awarded costs. Consistent with Local Rule 54-3,
24   Defendants shall file a Notice of Application to the Clerk to Tax Costs and shall
25   attach a proposed Bill of Costs within fifteen (15) days after the entry of this
26   judgment.
27

28
                                               2
                                            [PROPOSED] JUDGMENT GRANTING DEFENDANTS’
                                                        MOTION FOR SUMMARY JUDGMENT
 1

 2   IT IS SO ORDERED.
 3

 4   Date: February 11, 2020           _________________________________
 5                                     Hon. George H. Wu
                                       United States District Judge
 6

 7   Submitted by:
     COLE PEDROZA LLP
 8   Kenneth R. Pedroza, SBN 184906
 9   kpedroza@colepedroza.com
     Michael A. Carlin, SBN 290264
10   mcarlin@colepedroza.com
11   2295 Huntington Drive
     San Marino, CA 91108
12   Tel.: (626) 431-2787
13   Fax: (626) 431-2788

14   Attorneys for Defendants,
15   SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUP (erroneously
     sued as KAISER PERMANENTE), DENNIS LAKE, TAMMY BRESNAHAN
16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
                                      [PROPOSED] JUDGMENT GRANTING DEFENDANTS’
                                                  MOTION FOR SUMMARY JUDGMENT
